DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 14 June 2021.
Claims 1, 3, 5-7 and 9 are amended.
Claims 2, 4 and 8 have been cancelled
Claims 1, 3, 5-7 and 9 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 14 June 2021 have been fully considered but they are not persuasive.
Claim Rejections Under 35 U.S.C. §112
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s). New rejections are presented as a result of the entered amendments.
Claim Rejections Under 35 U.S.C. §101
Applicant argues that the amendments to the claims render the 101 rejections moot. Examiner respectfully disagrees and directs applicant to the rejections presented in the instant Office Action. Furthermore, merely being “computer-based” amounts to no more than mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).
Claim Rejections Under §102 and §103
Applicant argues that the cited art of reference does not disclose the newly amended limitations. Examiner respectfully disagrees. Leroy teaches a broadcast schedule with time-sequential segments. See at least column 4, lines 45-59 and Fig. 7. Leroy discloses pledge break periods in the normally scheduled programming and filling the break periods with promotions (i.e. pledge scripts). See at least column 4, lines 45-64 and column 6, lines 33-50 and Fig. 7.


Claim Rejections - 35 USC § 112
Claims 1, 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Applicant recites in the preamble “A computer-based…system…comprising…”, however the body of the claims is silent as to where the computer implementation takes place [see Ex Parte Langemyr, No. 2008-1495 (28 May 2008).] Examiner will ignore the term “computer-based” for purposes of examination.
Claim 1 recites in part “…record when messages based on the one or more pledge scripts are used…”. It is unclear if these messages are the same as the previously recited messages or are new messages. Examiner will interpret it to recite “…record when the messages based on the one or more pledge scripts are used…” for purposes of examination.
Claim 1 recites the limitation "each donation" in line 1 of the last limitation.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret it to recite “wherein the pledge stream comprises donations, and wherein each donation of the pledge stream…” for purposes of examination.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1, 3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they encompass transitory signals or carrier waves in their scope. Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) are not directed to any of the statutory categories when claimed as a product without any structural recitations (See MPEP § 2106.03(I).) Therefore, the claims are not patent eligible.  
For the purposes of compact prosecution examiner will continue the 101 analysis as if the claims positively recite a processor and memory which embody the recited software.	
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system and 
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1 and 6:
Claim 1:
“fill the one or more break periods with messages based on the one or more pledge scripts,”
“measure and analyze changes in funds received over time response to changes in pledge scripts”
Claim 6:
“analyzing the recent performance information;”
“reorganizing the one or more pledge scripts based on the recent performance information;”
“executing requests based on the broadcast schedules and the one or more pledge scripts;”
“measuring change in funds received responsive to the one or more pledge scripts”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer 
Dependent claim(s) 3 are directed to the following:
Claim(s) 3:
“the messages are scheduled as part of a fundraising schedules…”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal 
Dependent claim(s) 3, 5, 7 and 9 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 3:
“…the messages are delivered in broadcast format as part of programming”
Claim(s) 5
“the messages are provided on a sequential basis by the message scheduler”
Claim(s) 7:
“executing requests based on the broadcast schedule and the one or more pledge scripts includes delivering pledge scripts in broadcast format to an audience”
Claim(s) 9:
“reorganizing the one or more pledge scripts includes providing a plurality of messages for use in sequence.”

Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“a message scheduler”
“receive one or more break periods in a broadcast schedule
“receive one or more pledge scripts,”
“provide, at the one or more break periods, the messages based on the one or more pledge scripts for use by individuals in talking to potential donors and record when messages based on the one or more pledge scripts are used by the individuals in talking to potential donors,”
“a pledge stream;…wherein each donation of the pledge stream is provided with a time stamp, and wherein the time stamp correlates with a schedules message from the message scheduler.”
Claim 6:
“receiving one or more pledge scripts and recent performance information;”
“receiving a broadcast schedule;
“receiving one or more break periods in the broadcast schedule;”
“receiving updated performance information”
The computer components (scheduler and pledge stream) are recited at a high level of generality (i.e. as generic software and generic data packets) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything 
The receiving and providing steps are recited at a high-level of generality (i.e., as generally receiving and generally providing) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 3 contain the following additional elements:
Claim(s) 3:
“the messages are…integrated into programming associated with a fundraising schedule…”
These elements are recited at a high level of generality (i.e., as simply integrating data) such that they amount to no more than mere data gathering or data outputting which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The computer components mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering or data outputting which only adds insignificant extra solution activity to the judicial exception. These element(s) in combination do not add anything that is not already pre-sent when the steps are 
(for receiving and providing various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 6-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Leroy (US 5,812,642 hereinafter Leroy).

Claim 6
A method for fund raising and analytics, comprising:
receiving one or more pledge scripts and recent performance information; (Leroy discloses a personality delivering a videotaped description of a premium hat ‘H’. This constitutes a pledge script or promotion for a hat. See at least column 4, lines 45-64. Leroy discloses the station receiving performance information. See at least column 7, lines 8-23.)
analyzing the recent performance information; (Leroy discloses the station analyzing recent amount of money pledged. See at least column 7, lines 8-23.)
reorganizing the one or more pledge scripts based on the recent performance information; (Leroy discloses “with this information in hand, the station would most likely run this program again during the next pledge drive, positioning it for maximum exposure.” See at least column 7, lines 8-23.)
receiving a broadcast schedule; (Leroy discloses a broadcast schedule with time-sequential segments. See at least column 4, lines 45-59 and Fig. 7.)
receiving one or more break periods in the broadcast schedule; (Leroy discloses break periods in the normally scheduled programming. See at least column 4, lines 45-64 and Fig. 7.)
executing requests based on the broadcast schedule and the one or more pledge scripts; (Leroy discloses a call operator executing a pledge amount from a customer based on the promotion aired on the broadcast. See at least column 5, lines 43-50.)
receiving updated performance information; and (Leroy discloses receiving the number of calls as a function of time while each segment is reflected in part 20. See at least Fig. 7 and column 4, lines 45-64. This constitutes updated performance information.)
measuring change in funds received responsive to the one or more pledge scripts. (Leroy discloses receiving the number of calls as a function of time while each segment is reflected in part 20. See at least Fig. 7 and column 4, lines 45-64. This constitutes updated performance information. Leroy discloses how the calls are used to receive funds, so the calls received and measured in Fig. 7 are based on funds received. See column 5, lines 9-50.)

Claim 7
The method of claim 6, wherein:
executing requests based on the broadcast schedule and the one or more pledge scripts includes delivering pledge scripts in broadcast format to an audience. (Leroy discloses “analyzing audience response to a broadcast promotion…within the realm of public television.” See at least column 4, lines 45-64)

Claim 9
The method of claim 7, wherein:
reorganizing the one or more pledge scripts includes providing a plurality of messages for use in sequence. (Leroy discloses messages provided on a sequential basis (e.g. the message from CV is ran once at the beginning and later at around six minutes). See at least column 4, lines 45-54.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scalisi (US 2011/0295749 A1 hereinafter Scalisi) in view of Leroy (US 5,812,642 hereinafter Leroy).

Claim 1
A computer-based and web-based analytic system for fund raising and analytics comprising:
a message scheduler, the message scheduler configured to: (Scalisi discloses that a user can schedule messaging at different times to subscribers to solicit donations. See at least paragraph [0132] and Fig. 4B.)
receive one or more break periods in a broadcast schedule, (See the combination with Leroy below.)
receive one or more pledge scripts, (Scalisi discloses a user being able to set up a greeting and tank you message with a suggested script for the greeting. See at least Fig. 2D)
fill the one or more break periods with messages based on the one or more pledge scripts, (See the combination with Leroy below.)
provide, at the one or more break periods, the messages based on the one or more pledge scripts for use by individuals in talking to potential donors and record when messages based on the one or more pledge scripts are used by the individuals in talking to potential donors, (Scalisi discloses allowing a user to set a predetermined schedule for the scripts to be executed that allow for potential donors to be contacted and discloses that a record is made of the time that calls are to be used to contact donors. See Fig. 3D where it says “Step 3. Set Calling Times” and Fig. 2D where it says “Call no earlier than”.)
measure and analyze changes in funds received over time responsive to changes in pledge scripts; (See combination with Leroy below.)
a pledge stream; and (Scalisi discloses a list of donations made by a user and describes the information that the donation list provides. See at least Fig. 5C and paragraphs [0148]-[0149].)
wherein each donation of the pledge stream is provided with a time stamp, and (Scalisi discloses the time of receipt of the donation. See at least paragraph [0148] and Fig. 5C.)
wherein the time stamp correlates with a scheduled message from the message scheduler. (Scalisi discloses that information about the subscriber can be obtained from the scheduled message and discloses that information about the subscriber can include a time stamp. See at least paragraphs [0132]-[0133] and Fig. 5C  where it says “Results for I’m trying to afford lunch (test)”. This is the message sent by the person soliciting donations. Thus, the donations in the list indicate how successful the message was in attracting donations.)

Although Scalisi does disclose taking in donations and time stamping donations, they might not explicitly disclose “measure and analyze changes in funds received over time responsive to changes in pledge scripts;”. Leroy teaches that changes in funds can be measured responsive to changes in pledge scripts or promotions. See at least column 4, lines 45-59 and Fig. 7.

Although Scalisi does disclose scheduling pledge scripts and providing those scripts to a broadcast, they might not explicitly disclose receiving one or more break periods in a broadcast schedule and filling the break periods with the pledge scripts. Leroy teaches a broadcast schedule with time-sequential segments. See at least column 4, lines 45-59 and Fig. 7. Leroy discloses pledge break periods in the normally scheduled programming and filling the break periods with promotions (i.e. 
It would be obvious to include into Scalisi’s scheduling system receiving a broadcast schedule with breaks and insert the pledge scripts into those break periods as taught by Leroy because using the broadcasting scheduler with indicated breaks as taught by Leroy with the system of Scalisi is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3
The computer-based and web-based analytic system of claim 1, wherein:
the messages are scheduled as part of a fundraising schedule and integrated into programming associated with a fundraising schedule and the messages are delivered in broadcast format as part of programming. (Scalisi discloses that broadcast messages can be sent to subscribers to solicit donations from them and discloses that “invitation messages” can be sent which would constitute a “pledge script”. See at least paragraph [0091] and Figs. 2D and 4A.)

Claim 5
The web-based analytic system of claim 3, wherein:
the messages are provided on a sequential basis by the message scheduler. (See the combination with Leroy below.)

Although Scalisi does disclose scheduling messages, they might not explicitly disclose “the messages are provided on a sequential basis by the message scheduler”. Leroy teaches messages provided on a sequential basis (e.g. the message from CV is ran once at the beginning and later at around six minutes). See at least column 4, lines 45-54.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the message scheduling system of Scalisi the ability to analyze changes in funds in response to different promotions and the ability to provide messages on a sequential basis as in Leroy because the claimed invention amounts to predictably improving a known device with a known technique; the known device being Scalisi’s message scheduler and the known technique being the analysis of changes in funds in response to different promotions or pledge scripts and the providing of messages on a sequential basis as in Leroy. Scalisi had the infrastructure required to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kelly (US 2010/0217613 A1) discloses a system for providing and scheduling charitable content or features to a plurality of users in a content-based network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.H./Examiner, Art Unit 3691   

/HANI M KAZIMI/Primary Examiner, Art Unit 3691